Case 3:18-cv-00327-TJC-PDB Document 27 Filed 10/18/18 Page 1 of 1 PageID 460




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


   MIMEDX GROUP, INC.,

         Plaintiff,

   v.                                                  Case No. 3:18-cv-327-J-32PDB

   FRASER JOHN PERRING, GABRIEL
   BERNARDE, AIDAN LAU, GANADABI
   LTD, and DOES 1-100, inclusive,

         Defendants.


                                          ORDER

         Upon review and in accordance with 28 U.S.C. §636(b) and Local Rule 6.01(b),

   Defendant Fraser Perring’s Motion to Dismiss (Doc. 11) is hereby REFERRED to the

   Honorable Patricia D. Barksdale, United States Magistrate Judge, for a report and

   recommendation regarding an appropriate resolution of the motion.

         DONE AND ORDERED in Jacksonville, Florida, this 18th day of October, 2018.




   md.
   Copies to:

   Honorable Patricia D. Barksdale
   United States Magistrate Judge

   Counsel of record
